Case 3:18-cv-00082-GMG Document 43 Filed 06/08/20 Page 1 of 5 PageID #: 141




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG


DEXTER BERNARD LOGAN,

              Plaintiff,


v.                                                     CIVIL ACTION NO.: 3:18-CV-82
                                                       (GROH)


WARDEN JOE COAKLEY, Director (FBOP),
In his Individual and Official Capacity,
MARK INCH, Head of Education,
In his Individual and Official Capacity, and
R. KEYS, Assistant Warden,
In his Individual and Official Capacity,

              Defendants.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Now before the Court is the Report and Recommendation (AR&R@) of United States

Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 35] on March 4, 2020. In his R&R,

Magistrate Judge Trumble finds that Plaintiff has failed to state a claim upon which relief

can be granted and recommends that Plaintiff’s complaint [ECF No. 1] be dismissed with

prejudice.

                                    I.   Standard of Review

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge=s findings where objection is made. However, the Court is not
Case 3:18-cv-00082-GMG Document 43 Filed 06/08/20 Page 2 of 5 PageID #: 142




required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a plaintiff’s right to appeal this Court’s Order.        28.U.S.C..' 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). On March 25, 2020, the

Court granted Plaintiff’s motion for extension of time and directed him to file any objections

to the R&R by May 25, 2020. ECF No. 38. Plaintiff’s objections were mailed on May

22, 2020 and subsequently filed on May 28, 2020. ECF No. 41. Accordingly, the Court

will review the portions of the R&R to which Plaintiff objects de novo.

                                           II.       Discussion

       Plaintiff’s civil rights action pursuant to Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971) alleges that named Defendants denied

him access to legal research, specifically not providing him with the State of Florida Rules

and Procedures, while incarcerated at USP Hazelton in Bruceton Mills, West Virginia. In

his R&R, Magistrate Judge Trumble recommends that Plaintiff’s complaint be dismissed

with prejudice for failure to state a claim upon which relief can be granted.           More

specifically, Judge Trumble first finds that Plaintiff fails to make any factual allegations

demonstrating that Defendants personally or in their individual capacities took any actions

that violated his constitutional rights.    Second, Judge Trumble finds that Defendant


                                                 2
Case 3:18-cv-00082-GMG Document 43 Filed 06/08/20 Page 3 of 5 PageID #: 143




Coakley’s denial of Plaintiff’s request for administrative remedies is a discretionary

function and therefore entitles him to qualified immunity. Lastly, Judge Trumble finds

that Plaintiff fails to identify an actual injury that resulted from the Defendants’ alleged

conduct.

       First, Plaintiff argues that his complaint satisfies the two-prong inquiry for qualified

immunity articulated in Pearson v. Callahan, 555 U.S. 223 (2009). The Supreme Court

holds that government officials, including prison officials, are entitled to qualified immunity

when performing discretionary functions, as long as “their conduct does not violate clearly

established statutory or constitutional rights which a reasonable would have known.”

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). While it is unsettled that prisoners have

a constitutional right of access to the courts, Plaintiff does not allege facts showing that

Defendants violated this right.     The Fourth Circuit has held that “the destruction or

unreasonable seizure or tampering with important legal materials is an unconstitutional

interference with a prisoner’s right of access to the courts.” Bryant v. Muth, 994 F.2d

1082, 1087 (4th Cir. 1993).     As stated in the R&R, Defendants’ alleged denial of state

law materials do not rise to the level of a constitutional violation, especially when

Defendant Coakley reasonably acted within his discretion in denying Plaintiff an

administrative remedy to access the requested legal materials.

       Next, Plaintiff argues that his complaint does allege actual injury resulting from

Defendants’ conduct. In support, he reiterates that his state and federal habeas petitions

would not have been dismissed as time barred if Defendants did not deny him access to

the requested state law materials. The Supreme Court instructed that in order to assert


                                              3
Case 3:18-cv-00082-GMG Document 43 Filed 06/08/20 Page 4 of 5 PageID #: 144




a claim for the denial of access to the courts, an inmate must establish relevant actual

injury by demonstrating that “the alleged shortcomings in the library or legal assistance

program hindered his efforts to pursue a legal claim.” Lewis v. Casey, 518 U.S. 343, 351

(1996); Strickler v. Waters, 989 F.2d 1375, 1383–84 (4th Cir. 1993) (holding that prisoners

must allege actual injury or specific harm when asserting claims of denial of access to

courts). Liberally construing his complaint, the Court finds that Plaintiff has not asserted

a minimum level of factual support for actual injury. See White v. White, 886 F.2d 721,

724 (4th Cir. 1989). In fact, looking closely at Plaintiff’s grievances, the National Inmate

Appeals Administrator informed Plaintiff that “state legal materials are not a required

publication of the Electronic Law Library and will not be provided.” ECF No. 1-1 at 11.

Therefore, Plaintiff cannot allege actual injury, let alone make out a claim for denial of

access to the courts, when Defendants are not required to provide inmates with state

legal materials.

       After concluding that Plaintiff fails to allege actual injury and that Defendants are

entitled to qualified immunity, the Court finds that Plaintiffs’ objections must be overruled.

                                         III.   Conclusion

       Accordingly, upon careful review of the R&R, it is the opinion of this Court that

Magistrate Judge Trumble=s Report and Recommendation [ECF No. 35] should be, and

is hereby, ORDERED ADOPTED for the reasons more fully stated therein. Therefore,

Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITH PREJUDICE.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to Plaintiff by certified mail, return


                                                4
Case 3:18-cv-00082-GMG Document 43 Filed 06/08/20 Page 5 of 5 PageID #: 145




receipt requested, at his last known address as reflected on the docket sheet.

      DATED: June 8, 2020




                                           5
